Title: Thomas Jefferson to Nicolas G. Dufief, 21 May 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Monticello May 21. 13.
          Collecting the amount of the several books you have been so kind as to send me, as nearly as I can from the letters accompanying them, I conjecture it to be about 30.D. but lest I should err I have desired my Richmond correspondents Gibson & Jefferson to remit you 40.D. which if over the amount may stand in account for further calls of books, and if less than
			 the amount you must be so good as to let me know it, and accept in the mean time the assurances of my great esteem and respect
          Th:
            Jefferson
        